DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 05/25/2021, has been received, entered, and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 05/25/2021 and 10/14/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) Japanese Laid-Open Patent Application (JP-A) 2015-77714 and JP-A Hei 8-204890 on pages 2-4 of the specification.
Reference (JP-A) 2015-77714 is a general background reference covering a constitution in which the operation mode is changed from the power saving mode to the normal mode when during an operation in the power saving mode of the image forming apparatus, detection that a state of a manual feeding tray is changed from a state in which a sheet is not placed on the manual feeding tray to a state in which the recording material is placed on the manual feeding tray.
Reference JP-A Hei 8-204890 is a general background reference covering a constitution in which electric power supply to the photo-interruptor and cutting-off of the electric power supply are periodically switcheable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection portion” in claim 1; “storing portion” in claim 3; “switching portion” in claim 10; “light emitting portion”, “light receiving portion” in claim 11; and “operating portion” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

A photo-interruptor 103 which is a detecting means is a detecting portion for detecting whether or not a sheet is placed on a manual feeding tray which is a sheet (paper) feeding means. The photo-interruptor 103 is constituted by a light emitting diode (LED) which a light emitting portion for emitting a light beam and a photo-transistor which is a light receiving portion which is turned on or off depending on the light beam emitted from the LED. 
[0043]…the CPU 101 causes a memory which is a storing means included inside the CPU 101 to store a state of the input signal to the terminal A to which the detection result of the photo-interruptor 103 is inputted
[0048]…Further, the FET 116 (second switch means) is an FET of an N-channel type, 
[0058] As an example of the image forming apparatus, a laser beam printer will be described. FIG. 7 illustrates a schematic structure of the laser beam printer… Further, the laser beam printer 300 includes an operating portion 322 for permitting the user to input data and to provide an instruction to the laser beam printer 300.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

12. (Currently Amended) An image forming apparatus according to claim 11, further comprising: 
    a first resistor having one terminal connected at one terminal thereof to said detecting portion between said first switch portion and said light emitting portion of said detecting portion;  
      a circuit in which a second switch portion for connecting or cutting off a path between the other terminal of said first resistor and said first switch portion is connected in series; and 
      a second resistor connect in parallel to said circuit, wherein in the first monitoring state, said controller connects said second resistor to said light emitting portion by cutting off the path between said first resistor and said first switch portion by controlling said second switch portion, and 
      in the second monitoring state, said controller connects said first resistor and said second resistor, which are connected in parallel to each other, to said light emitting portion by connecting the path between said first resistor and said first switch portion by controlling said second switch portion.
REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched close prior arts Yoshida et al. (US 2018/0101117 A1), Yokoyama (US 2015/0227328A1) and Hata Yosuke (JP 2015077714 A) individually or combined fail to disclose or make obvious the claimed subject matter. That is, the cited prior arts fail to disclose or to render obvious: “in case that the detection result of said detecting portion changes in the first monitoring state, said controller switches the state of said detecting portion to a second monitoring state in which a detection result of said detecting portion is acquired by supplying the electric power to said detecting portion in a second cyclic period shorter than the first cyclic period.”
It follows that claims 2-13 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675